Name: 2014/770/EU: Commission Implementing Decision of 30 October 2014 confirming or amending the average specific emission of CO 2 and specific emissions targets for manufacturers of passenger cars for the calendar year 2013 pursuant to Regulation (EC) NoÃ 443/2009 of the European Parliament and of the Council (notified under document C(2014) 7877)
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  environmental policy;  organisation of transport;  mechanical engineering;  technology and technical regulations;  research and intellectual property
 Date Published: 2014-11-01

 1.11.2014 EN Official Journal of the European Union L 315/30 COMMISSION IMPLEMENTING DECISION of 30 October 2014 confirming or amending the average specific emission of CO2 and specific emissions targets for manufacturers of passenger cars for the calendar year 2013 pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (notified under document C(2014) 7877) (Only the Dutch, English, French, German, Italian, and Swedish texts are authentic) (2014/770/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the second subparagraph of Article 8(5) and Article 10(1) thereof, Whereas: (1) The Commission is required, pursuant to Article 8(5) of Regulation (EC) No 443/2009, to confirm each year the average specific emissions of CO2 and the specific emissions target for each manufacturer of passenger cars in the Union as well as for each pool of manufacturers formed in accordance with Article 7(1) of that Regulation. On the basis of that confirmation, the Commission is to determine whether manufacturers and pools have complied with the requirements of Article 4 of that Regulation. (2) Pursuant to Article 4 of Regulation (EC) No 443/2009 the average specific emissions of manufacturers for 2013 are calculated in accordance with the second paragraph of that Article and take into account 75 % of the manufacturer's new cars registered in that year. (3) The detailed data to be used for the calculation of the average specific emissions and the specific emissions targets is set out in point 1 of Part A and in Part C of Annex II to Regulation (EC) No 443/2009 and is based on Member States' registrations of new passenger cars during the preceding calendar year. (4) The 2013 data from all Member States (except for Croatia) were submitted to the Commission by 28 February 2014 in accordance with Article 8(2) of Regulation (EC) No 443/2009. Where, as a result of the verification of the data by the Commission, it was evident that certain data were missing or manifestly incorrect, the Commission contacted the Member States concerned and, subject to the agreement of those Member States, adjusted or completed the data accordingly. Where no agreement could be reached with a Member State, the provisional data of that Member State was not adjusted. (5) On 30 April 2014, the Commission published the provisional data and notified 84 manufacturers of the provisional calculations of their average specific emissions of CO2 in 2013 and their specific emissions targets in accordance with Article 8(4) of Regulation (EC) No 443/2009. Manufacturers were asked to verify the data and to notify the Commission of any errors within three months of receipt of the notification in accordance with the first subparagraph of Article 8(5) of that Regulation and Article 9(3) of Commission Regulation (EU) No 1014/2010 (2). Five manufacturers accepted the preliminary data without corrections whilst 42 manufacturers submitted notifications of errors within the given deadline. (6) For the remaining 37 manufacturers that did not notify any errors in the datasets or respond otherwise, the provisional data and provisional calculations of the average specific emissions and the specific emissions targets should be confirmed without adjustments. (7) The Commission has verified the corrections notified by the manufacturers and the respective justifications, and the dataset has been adjusted as appropriate. (8) In the case of records with missing or incorrect identification parameters, such as the type, variant, version code or the type approval number, the fact that manufacturers cannot verify or correct those records should be taken into account. As a consequence, it is appropriate to apply an error margin to the CO2 emissions and mass values of those records. (9) The error margin should be calculated as the difference between the distances to the specific emissions target expressed as the average emission target subtracted from the specific average emissions calculated including and excluding those registrations that cannot be verified by the manufacturers. Regardless of whether that difference is positive or negative, the error margin should always improve the manufacturer's position with regard to its specific emission target. (10) In accordance with Article 10(2) of Regulation (EC) No 443/2009, a manufacturer should be considered as compliant with its specific emission target referred to in Article 4 of that Regulation where the average emissions indicated in this Decision are lower than the specific emissions target, expressed as a negative distance to target. Where the average emissions exceed the specific emissions target, an excess emission premium will be imposed in accordance with Article 9 of Regulation (EC) No 443/2009, unless the manufacturer concerned benefits from an exemption from that target in accordance with Article 2(4) or Article 11 of that Regulation or is a member of a pool in accordance with Article 7 of Regulation (EC) No 443/2009 and the pool complies with its specific emissions target. On that basis, two manufacturers should be considered exceeding their specific emission targets for 2013. (11) The average specific emissions of CO2 from new passenger cars registered in 2013, the specific emissions targets and the difference between those two values should be confirmed accordingly, HAS ADOPTED THIS DECISION: Article 1 The values relating to the performance of manufacturers, as confirmed or amended for each manufacturer of passenger cars and for each pool of such manufacturers in respect of the 2013 calendar year in accordance with Article 8(5) of Regulation (EC) No 443/2009, are specified in the Annex to this Decision. The values referred to in points (a) to (e) of Article 10(1) of Regulation (EC) No 443/2009 for each manufacturer of passenger cars and for each pool of such manufacturers in respect of the 2013 calendar year are also specified in the Annex to this Decision, with the exception provided for in Article 2(4) of that Regulation for the manufacturers concerned. Article 2 This Decision is addressed to the following individual manufacturers and pools formed in accordance with Article 7 of Regulation (EC) No 443/2009: (1) Alpina Burkard Bovensiepen GmbH & Co.,KG AlpenstraÃ e 35-37 86807 Buchloe Germany (2) Aston Martin Lagonda Ltd Gaydon Engineering Centre Banbury Road Gaydon Warwickshire CV35 0DB United Kingdom (3) Audi AG Berliner Ring 2 38436 Wolfsburg Germany (4) Audi Hungaria Motor Kft. Berliner Ring 2 38436 Wolfsburg Germany (5) Automobiles CitroÃ «n Route de Gizy 78943 VÃ ©lizy-Villacoublay Cedex France (6) Automobiles Peugeot Route de Gizy 78943 VÃ ©lizy-Villacoublay Cedex France (7) AVTOVAZ JSC Represented in the EU by: LADA France S.A.S. 13, Route Nationale 10 78310 Coignieres France (8) Bentley Motors Ltd Berliner Ring 2 38436 Wolfsburg Germany (9) Bayerische Motoren Werke AG Petuelring 130 80788 MÃ ¼nchen Germany (10) BMW M GmbH Petuelring 130 80788 MÃ ¼nchen Germany (11) Bugatti Automobiles S.A.S. Berliner Ring 2 38436 Wolfsburg Germany (12) Caterham Cars Ltd 2 Kennet Road Dartford Kent DA1 4QN United Kingdom (13) CECOMP S.p.A. Via Ronchi 10 10040 La Loggia Turin Italy (14) Chevrolet Italia S.p.A. Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (15) Chrysler Group LLC Represented in the EU by: Chrysler Management Austria GmbH BundesstraÃ e 83 8071 DÃ ¶rfla bei Graz Austria (16) CNG-Technic GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (17) Automobile Dacia SA Technocentre 1 avenue du Golf 78288 Guyancourt Cedex France (18) Daihatsu Motor Co Ltd Avenue du Bourget 60 Bourgetlaan 60 1140 Brussels Belgium (19) Daimler AG Mercedesstr 137/1 Zimmer 229 70546 Stuttgart Germany (20) Donkervoort Automobielen BV Pascallaan 96 8218 NJ Lelystad The Netherlands (21) DR Motor Company S.p.A. S.S. 85, Venafrana km 37.500 86070 Macchia d'Isernia Italy (22) Ferrari S.p.A. Via Emilia Est 1163 41122 Modena Italy (23) Fiat Group Automobiles S.p.A. corso Settembrini 40 Gate 8 Building 5 Room A8N 10135 Torino Italy (24) Fisker Automotive and Technology Group LLC Fisker Automotive GmbH Daimlerstrasse 11a 85748 Garching Germany (25) Ford Motor Company Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (26) Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (27) Fuji Heavy Industries Ltd Represented in the EU by: Subaru Europe NV/SA Leuvensesteenweg 555 B/8 1930 Zaventem Belgium (28) General Motors Company Adam Opel AG Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (29) GM Korea Company Adam Opel AG Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (30) Great Wall Motor Company Ltd Represented in the EU by: International Motors Ltd I.M. House South Drive Coleshill B46 1DF United Kingdom (31) Honda Automobile (China) Co., Ltd Represented in the EU by: Honda Motor Europe Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (32) Honda Motor Co., Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (33) Honda Turkiye A.S. Represented in the EU by: Honda Motor Europe Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (34) Honda of the UK Manufacturing Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (35) Hyundai Motor Company Represented in the EU by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (36) Hyundai Motor Manufacturing Czech S.r.o. Kaiserleipromenade 5 63067 Offenbach Germany (37) Hyundai Motor India Ltd Represented in the EU by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (38) Hyundai Assan Otomotiv Sanayi Ve Ticaret A.S. Represented in the EU by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (39) Jaguar Land Rover Ltd Abbey Road Whitley Coventry CV3 4LF United Kingdom (40) Jiangling Motor Holding Co Ltd Represented in the EU by: LWMC Europe BV Berenbroek 3 5707 DB Helmond The Netherlands (41) KIA Motors Corporation Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (42) KIA Motors Slovakia S.r.o. Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (43) KTM-Sportmotorcycle AG Stallhofnerstrasse 3 5230 Mattighofen Austria (44) LADA Automobile GmbH Erlengrund 7-11 21614 Buxtehude Germany (45) LADA France S.A.S. 13, Route Nationale 10 78310 Coignieres France (46) Automobili Lamborghini S.p.A. Berliner Ring 2 38436 Wolfsburg Germany (47) Lotus Cars Ltd Hethel Norwich Norfolk NR14 8EZ United Kingdom (48) Magyar Suzuki Corporation Ltd Legal Department Suzuki Allee 7 64625 Bensheim Germany (49) Mahindra & Mahindra Ltd Represented in the EU by: Mahindra Europe S.r.l. Via Cancelliera 35 00040 Ariccia (Roma) Italy (50) Maruti Suzuki India Ltd Represented in the EU by: Suzuki International Europe GmbH Legal Department Suzuki Allee 7 64625 Bensheim Germany (51) Maserati S.p.A. Viale Ciro Menotti 322 41122 Modena Italy (52) Mazda Motor Corporation Mazda Motor Europe GmbH European R&D Centre Hiroshimastr 1 61440 Oberursel/Ts Germany (53) McLaren Automotive Ltd Chertsey Road Woking Surrey GU21 4YH United Kingdom (54) Mercedes-AMG GmbH Mercedesstr 137/1 Zimmer 229 HPC F 403 70327 Stuttgart, Germany (55) MG Motor UK Ltd International HQ Q Gate Low Hill Lane Birmingham B31 2BQ United Kingdom (56) Mia Electric S.A.S. 45, rue des PierriÃ ¨res BP 60324 79143 Cerizay Cedex France (57) Mitsubishi Motors Corporation MMC Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born The Netherlands (58) Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born The Netherlands (59) Mitsubishi Motors Thailand Co., Ltd MMTh Represented in the EU by: Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born The Netherlands (60) Morgan Motor Co., Ltd Pickersleigh Road Malvern Link Worcestershire WR14 2LL United Kingdom (61) Nissan International SA Renault Nissan Representation Office Av des Arts 40 1040 Bruxelles Belgium (62) Adam Opel AG Bahnhofsplatz 1IPC 39-12 65423 RÃ ¼sselsheim Germany (63) PERODUA Manufacturing Represented in the EU by: KESMAN Ltd Suite 7 Queensgate House 18 Cookham Road Maidenhead, Berkshire SL6 8BD United Kingdom (64) Dr. Ing. h.c.F. Porsche AG Porscheplatz 1 70435 Stuttgart Germany (65) Perushaan Otomobil Nasional Sdn Bhd. Represented in the EU by: Proton Cars UK Ltd 1-3 Crowley Way Avonmouth Bristol, BS11 9YR United Kingdom (66) Qoros Automotive Co., Ltd Martiusstrasse 5 80802 MÃ ¼nchen Germany (67) Quattro GmbH Berliner Ring 2 38436 Wolfsburg Germany (68) Radical Motorsport Ltd 24 Ivatt Way Business Park Westwood Peterborough PE3 7PG United Kingdom (69) Renault S.A.S. Technocentre 1 avenue du Golf 78288 Guyancourt Cedex France (70) Renault Trucks 99 Route de Lyon TER L10 0 01 69802 Saint Priest Cedex France (71) Rolls-Royce Motor Cars Ltd Petuelring 130 80788 MÃ ¼nchen Germany (72) Seat S.A. Berliner Ring 2 38436 Wolfsburg Germany (73) Secma S.A.S. Rue Denfert Rochereau 59580 Aniche France (74) Skoda Auto A.S. Berliner Ring 2 38436 Wolfsburg Germany (75) Ssangyong Motor Company Represented in the EU by: SsangYong European Parts Center B.V. IABC 5253/5254 4B14RD Breda The Netherlands (76) Suzuki Motor Corporation Represented in the EU by: Suzuki International Europe GmbH Legal Department Suzuki Allee 7 64625 Bensheim Germany (77) Tata Motors Ltd Represented in the EU by: Tata Motors European Technical Centre Plc. 2nd Floor International Automotive Research Centre University of Warwick Coventry CV4 7AL United Kingdom (78) Tazzari GL S.p.A. VIA Selice Provinciale 42/E 40026 Imola Bologna Italy (79) Tesla Motors Ltd Represented in the EU by: Tesla Motors NL 7-9 Atlasstraat 5047 RG Tilburg The Netherlands (80) Toyota Motor Europe NV/SA Avenue du Bourget 60 1140 Brussels Belgium (81) Vehicules Electriques Pininfarina Bollore S.A.S. 31-32, Quai De Dion Bouton 92800 Puteaux France (82) Volkswagen AG Berliner Ring 2 38436 Wolfsburg Germany (83) Volvo Car Corporation VAK building Assar Gabrielssons vÃ ¤g 405 31 GÃ ¶teborg Sweden (84) Wiesmann GmbH An der Lehmkuhle 87 48249 DÃ ¼lmen Germany (85) Pool for: BMW Group BMW Petuelring 130 80788 Munich Germany (86) Pool for: Daimler AG Mercedesstr 137/1 Zimmer 229 70546 Stuttgart Germany (87) Pool for: Fiat Group Automobiles S.p.A. corso Settembrini 40 Gate 8 Building 5 Room A8N 10135 Torino Italy (88) Pool for: Ford -Werke GmbH Niehl Plant, building Imbert 479 Henry Ford Strasse 1 50725 KÃ ¶ln Germany (89) Pool for: General Motors Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (90) Pool for: Honda Motor Europe Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (91) Pool for: Mitsubishi Motors Mitsubishi Avenue 21 6121 SH Born The Netherlands (92) Pool Renault Technocentre 1 Avenue du Golf 78288 Guyancourt Cedex France (93) Suzuki Pool Suzuki Allee 7 64625 Bensheim Germany (94) Pool for: Tata Motors Ltd, Jaguar Cars Ltd, Land Rover Abbey Road Whitley Coventry CV3 4LF United Kingdom (95) Pool for: Toyota  Daihatsu Group Avenue du Bourget 60 1140 Brussels Belgium (96) Pool for: VW Group PC Berliner Ring 2 38436 Wolfsburg Germany It shall be published in the Official Journal of the European Union. Done at Brussels, 30 October 2014. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 140, 5.6.2009, p. 1. (2) Commission Regulation (EU) No 1014/2010 of 10 November 2010 on monitoring and reporting of data on the registration of new passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 293, 11.11.2010, p. 15). ANNEX Table 1 Values relating to the performance of manufacturers confirmed in accordance with Article 10 of Regulation (EC) No 443/2009 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average CO2 (75 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) ALPINA BURKARD BOVENSIEPEN GMBH E CO KG DMD 444 169,820 1 876,43 183,032 ASTON MARTIN LAGONDA LTD D 1 579 313,688 318,000  4,312  4,312 1 813,29 326,017 AUDI AG P12 650 919 121,881 138,319  16,438  16,438 1 554,03 133,277 AUDI HUNGARIA MOTOR KFT P12 7 132 141,911 133,391 8,520 8,520 1 446,20 150,909 AUTOMOBILES CITROEN 587 504 106,856 129,275  22,419  22,419 1 356,14 116,461 AUTOMOBILES PEUGEOT 723 633 105,652 128,934  23,282  23,282 1 348,68 115,040 AVTOVAZ JSC D 1 295 215,429 201,000 14,429 14,429 1 277,78 217,830 BENTLEY MOTORS LTD P12 1 952 288,711 181,440 107,271 107,151 2497,60 308,795 BAYERISCHE MOTOREN WERKE AG P1 758 080 123,541 138,592  15,051  15,179 1 560,00 133,866 BMW M GMBH P1 4 307 239,855 153,566 86,289 85,498 1 887,67 253,097 BUGATTI AUTOMOBILES SAS P12 11 539,000 161,670 377,330 377,330 2 065,00 544,182 CATERHAM CARS LIMITED DMD 85 162,714 662,06 171,776 CECOMP S.P.A. 566 0,000 123,282  123,282  123,282 1 225,00 0,000 CHEVROLET ITALIA SPA P5 746 112,021 119,423  7,402  7,402 1 140,56 117,095 CHRYSLER GROUP LLC P3 46 131 183,732 161,282 22,450 22,398 2 056,51 194,511 CNG-TECHNIK GMBH P4 85 19,235 137,855  118,620  118,620 1 543,89 64,165 AUTOMOBILE DACIA SA P8 289 149 119,365 122,143  2,778  2,779 1 200,08 126,644 DAIHATSU MOTOR CO LTD P11 487 148,923 124,189 24,734 24,734 1 244,85 156,561 DAIMLER AG P2 661 318 119,834 139,386  19,552  19,570 1 577,38 136,551 DONKERVOORT AUTOMOBIELEN BV DMD 8 178,000 865,00 178,000 DR MOTOR COMPANY SRL DMD 424 125,075 1 202,23 134,627 FERRARI SPA D 2 049 304,561 303,000 1,561 1,561 1 722,29 323,199 FIAT GROUP AUTOMOBILES SPA P3 646 554 110,620 119,633  9,013  9,026 1 145,15 116,263 FISKER AUTOMOTIVE INC 90 47,650 181,778  134,128  134,128 2 505,00 49,867 FORD MOTOR COMPANY P4 2 194,000 164,526 29,474 29,474 2 127,50 194,000 FORD-WERKE GMBH P4 891 562 111,513 128,620  17,107  17,109 1 341,80 121,603 FUJI HEAVY INDUSTRIES LTD ND 26 962 151,086 164,616  13,530  13,530 1 564,99 159,492 GENERAL MOTORS COMPANY P5 2 301 82,392 149,866  67,474  67,474 1 806,71 194,112 GM KOREA COMPANY P5 135 377 124,192 131,530  7,338  7,338 1 405,47 135,875 GREAT WALL MOTOR COMPANY LIMITED DMD 448 164,583 1 180,63 165,531 HONDA AUTOMOBILE CHINA CO LTD P6 14 183 124,104 119,617 4,487 4,487 1 144,79 125,345 HONDA MOTOR CO LTD P6 61 983 122,335 130,626  8,291  8,291 1 385,70 133,795 HONDA TURKIYE AS P6 1 743 154,271 126,797 27,474 27,474 1 301,92 155,089 HONDA OF THE UK MANUFACTURING LTD P6 53 052 134,040 137,886  3,846  3,846 1 544,57 145,122 HYUNDAI MOTOR COMPANY 44 551 134,693 143,242  8,549  8,549 1 661,77 146,184 HYUNDAI MOTOR MANUFACTURING CZECH SRO 220 348 130,549 132,489  1,940  1,940 1 426,46 138,081 HYUNDAI MOTOR INDIA LTD 72 184 108,201 114,154  5,953  5,953 1 025,25 111,015 HYUNDAI ASSAN OTOMOTIV SANAYI VE 62 241 110,201 117,953  7,752  7,752 1 108,38 112,343 JAGUAR LAND ROVER LIMITED P10/ND 131 530 164,623 178,025  13,402  13,402 2 049,30 181,647 JIANGLING MOTOR HOLDING CO LTD DMD 23 140,000 1 378,48 143,652 KIA MOTORS CORPORATION 285 334 117,620 127,633  10,013  10,013 1 320,21 127,981 KIA MOTORS SLOVAKIA SRO 53 230 131,814 132,382  0,568  0,568 1 424,13 140,012 KTM-SPORTMOTORCYCLE AG DMD 31 187,652 896,77 189,290 LADA AUTOMOBILE GMBH DMD 386 225,000 1 285,00 225,000 LADA FRANCE P8 13 179,000 129,452 49,548 49,548 1 360,00 179,000 AUTOMOBILI LAMBORGHINI SPA P12 404 340,558 144,718 195,840 195,840 1 694,06 349,171 LOTUS CARS LIMITED D 491 197,899 280,000  82,101  82,101 1 228,42 207,505 MAGYAR SUZUKI CORPORATION LTD P9/ND 98 295 118,793 123,114  4,321  4,321 1 151,00 125,554 MAHINDRA & MAHINDRA LTD DMD 231 181,017 1 917,84 182,987 MARUTI SUZUKI INDIA LTD P9/ND 26 564 98,182 123,114  24,932  24,933 932,05 99,438 MASERATI SPA P3 1 356 266,367 158,264 108,103 105,464 1 990,46 289,532 MAZDA MOTOR CORPORATION ND 133 180 126,281 129,426  3,145  3,145 1 421,75 134,115 MCLAREN AUTOMOTIVE LIMITED D 185 275,920 285,000  9,080  9,080 1 542,06 276,703 MERCEDES-AMG GMBH P2 1 930 177,115 147,147 29,968 28,048 1 747,20 212,777 MG MOTOR UK LIMITED D 488 147,645 151,600  3,955  3,955 1 437,34 154,408 MIA ELECTRIC SAS 257 0,000 108,278  108,278  108,278 896,68 0,000 MITSUBISHI MOTORS CORPORATION MMC P7 54 367 89,125 140,783  51,658  51,658 1 607,95 128,371 MITSUBISHI MOTORS EUROPE BV MME P7 6 648 118,295 121,228  2,933  2,933 1 180,06 126,313 MITSUBISHI MOTORS THAILAND CO LTD MMTH P7 9 816 93,898 110,407  16,509  16,509 943,26 97,292 MORGAN MOTOR CO LTD DMD 426 168,746 1 104,34 189,455 NISSAN INTERNATIONAL SA 411 671 115,711 131,240  15,529  15,529 1 399,14 130,854 ADAM OPEL AG P5 804 072 122,121 133,249  11,128  11,128 1 443,09 132,096 PERODUA MANUFACTURING SDN BHD DMD 200 137,000 1 011,84 138,180 DR ING HCF PORSCHE AG P12 41 854 190,087 150,634 39,453 39,453 1 823,52 200,960 PERUSAHAAN OTOMOBIL NASIONAL SDN BHD D 3 157,000 181,000  24,000  24,000 1 380,00 158,333 QOROS AUTOMOTIVE CO LTD DMD 12 146,000 1 485,00 146,000 QUATTRO GMBH P12 4 282 234,695 153,137 81,558 81,558 1 878,27 247,434 RADICAL MOTOSPORT LTD DMD 4 229,000 850,00 229,000 RENAULT SAS P8 793 038 96,384 124,965  28,581  28,583 1 261,83 109,981 RENAULT TRUCKS DMD 18 193,000 2 130,56 199,056 ROLLS-ROYCE MOTOR CARS LTD P1 420 324,203 181,767 142,436 141,929 2 504,75 330,490 SEAT SA P12 280 310 111,316 123,574  12,258  12,361 1 231,39 118,771 SECMA SAS DMD 39 131,000 658,00 131,000 SKODA AUTO AS P12 480 729 115,924 125,226  9,302  9,332 1 267,54 124,653 SSANGYONG MOTOR COMPANY D 4 937 171,485 180,000  8,515  8,515 1 856,76 182,062 SUZUKI MOTOR CORPORATION P9/ND 21 742 158,668 123,114 35,554 35,501 1 337,48 166,586 TATA MOTORS LIMITED P10/ND 883 130,428 178,025  47,597  47,597 1 339,85 140,574 TAZZARI GL SPA DMD 2 0,000 735,00 0,000 TESLA MOTORS LTD 1 671 0,000 166,426  166,426  166,426 2 169,07 0,000 TOYOTA MOTOR EUROPE NV SA P11 512 761 102,194 127,386  25,192  25,724 1 314,81 116,431 VEHICULES ELECTRIQUES PININFARINA-BOLLORE SAS 72 0,000 123,282  123,282  123,282 1 225,00 0,000 VOLKSWAGEN AG P12 1 486 188 115,735 130,442  14,707  14,827 1 381,67 127,279 VOLVO CAR CORPORATION 203 065 107,012 145,012  38,000  38,000 1 700,48 130,764 WIESMANN GMBH DMD 37 281,815 1 440,81 286,459 Table 2 Values relating to the performance of pools confirmed in accordance with Article 10 of Regulation (EC) No 443/2009 A B C D E F G H I Pool names Pool Number of registrations Average CO2 (75 %) corrected Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 (100 %) BMW GROUP P1 762 807 123,685 138,700  15,015  15,141 1 562,37 134,648 DAIMLER AG P2 663 248 119,873 139,409  19,536  19,555 1 577,88 136,773 FIAT GROUP AUTOMOBILES SPA P3 694 041 111,31 122,477  11,167  11,197 1 207,38 121,803 FORD-WERKE GMBH P4 891 649 111,492 128,621  17,129  17,130 1 341,82 121,598 GENERAL MOTORS P5 942 497 121,937 133,032  11,095  11,095 1 438,34 132,778 HONDA MOTOR EUROPE LTD P6 130 961 126,154 132,324  6,170  6,170 1 422,85 137,752 MITSUBISHI MOTORS P7 70 831 89,973 134,738  44,765  44,765 1 475,67 123,871 POOL RENAULT P8 1 082 200 101,787 124,211  22,424  22,426 1 245,33 114,434 SUZUKI POOL P9/ND 146 601 115,69 123,114  7,424  7,435 1 138,98 126,907 TATA MOTORS JAGUAR CARS LAND ROVER P10/ND 132 413 164,303 178,025  13,722  13,722 2 044,57 181,373 TOYOTA-DAIHATSU GROUP P11 513 248 102,214 127,384  25,170  25,703 1 314,75 116,469 VW GROUP PC P12 2 953 781 116,868 131,039  14,171  14,254 1 394,74 128,793 Explanatory notes to Tables 1 and 2 Column A: Table 1: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. Table 2: Pool name means the name of the pool declared by the pool manager. Column B: D means that a derogation relating to a small volume manufacturer has been granted in accordance with Article 11(3) of Regulation (EC) No 443/2009 with effect for the calendar year 2013; ND means that a derogation relating to a niche manufacturer has been granted in accordance with Article 11(4) of Regulation (EC) No 443/2009 with effect for the calendar year 2013; DMD means that a de minimis derogation applies, i.e. a manufacturer which together with all its connected undertakings was responsible for fewer than 1 000 new registered vehicles in 2013 does not have to meet a specific emissions target; P means that the manufacturer is a member of a pool (listed in table 2) formed in accordance with Article 7 of Regulation (EC) No 443/2009 and the pooling agreement is valid for calendar year 2013. Column C: Number of registrations means the total number of new cars registered by Member States in a calendar year, not counting those registrations that relate to records where the values for mass and/or CO2 are missing and those records which the manufacturer does not recognise. The number of registrations reported by Member States may otherwise not be changed. Column D: Average CO2 (75 %) corrected means the average specific emissions of CO2 that have been calculated on the basis of the 75 % lowest emitting vehicles in the manufacturer's fleet in accordance with the second indent of the second subparagraph of Article 4 of Regulation (EC) No 443/2009 and point 4 of Commission Communication COM(2010) 657 final. Where appropriate, the average specific emissions have been adjusted to take into account the corrections notified to the Commission by the manufacturer concerned. The records used for the calculation includes those that contain a valid value for mass and CO2 emissions. Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EC) No 443/2009. Column F: Distance to target means the difference between the average specific emissions specified in column D and the specific emissions target in column E. Where the value in column F is positive the average specific emissions exceed the specific emissions target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. The error margin only applies if the manufacturer has notified the Commission of records with the error code B as set out in Article 9(3) of Regulation (EU) No 1014/2010. The error margin is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1 = the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1 = the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2 = the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2 = the specific emissions target excluding the unidentifiable vehicles. Column I: Average CO2 (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions have been adjusted to take into account the corrections notified to the Commission by the manufacturer concerned. The records used for the calculation includes those that contain a valid value for mass and CO2 emissions but do not take into account the super-credits referred to in Article 5 of Regulation (EC) No 443/2009.